Citation Nr: 0820777	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969, including service in the Republic of Vietnam 
from May 31 to August 8, 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 2007, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2007).  The 
requested opinion has been provided and associated with the 
veteran's VA claims folder.  In April 2008, a copy of the 
medical opinion was provided to the veteran and his 
representative, and they were offered the opportunity to 
present additional evidence or argument.  In June 2008, the 
veteran's representative submitted additional argument in 
support of the veteran's appeal.  See 38 C.F.R. § 20.903 
(2006); see also Thurber v. Brown, 5 Vet. App. 119 (1993).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore legally presumed to have been 
exposed to Agent Orange.

2.  The veteran was diagnosed as having breast cancer 
(mucinous adenocarcinoma of the left breast) in December 
2003.

3.  The veteran's breast cancer was not present during his 
active service or for many years following his discharge from 
active duty, and the most probative evidence of record 
indicates that the veteran's post-service breast cancer is 
not causally related to his active service or any incident 
therein, including presumed exposure to Agent Orange.


CONCLUSION OF LAW

Breast cancer was not incurred during active service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a January 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  In that regard, the Board notes that for the 
disability at issue in this case, service connection has been 
denied.  Thus, the questions of rating and effective date are 
not at issue here.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA clinical records 
identified by the veteran.  The veteran has neither submitted 
nor identified any additional, pertinent post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The Board 
has also obtained a VA medical opinion in connection with 
this claim.  38 C.F.R. § 3.159(c)(4) (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran served on active duty from February 1966 to 
November 1969, including service in the Republic of Vietnam 
from May 31 to August 8, 1968.  He is the recipient of 
numerous awards and decorations, including the Purple Heart 
Medal and the Combat Action Ribbon.  

In December 2003, the veteran sought treatment at a VA 
facility complaining of pain in the left breast for the past 
two months.  He also indicated that he had noticed lumps in 
his left breast for the past ten to eleven months.  The 
veteran reported a strong family history, including three 
sisters and a cousin with breast cancer.  The assessment was 
left breast lesion.  A stereotactic biopsy was thereafter 
performed and revealed mucinous colloid carcinoma, invasive 
kind, of the left breast.  In January 2004, the veteran 
underwent a left modified radical mastectomy.  Pathological 
diagnosis was mucinous adenocarcinoma.  The veteran 
thereafter underwent four rounds of chemotherapy.  

In February 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for breast 
cancer.  The veteran indicated that while in Vietnam, he had 
spent a great deal of time in areas which had been sprayed 
with herbicides.  He stated that it was his belief that his 
breast cancer was due to his exposure to Agent Orange in 
Vietnam.  

In September 2007, the Board solicited an advisory medical 
opinion from the Veterans Health Administration (VHA) as to 
the likelihood that the veteran's breast cancer was causally 
related to his active service or any incident therein, 
including exposure to Agent Orange.  In an October 2007 
opinion, a VA oncologist indicated that he had reviewed the 
veteran's history and noted that he had been diagnosed as 
having adenocarcinoma of the left breast.  He noted that 

As per Medline search, there has not been any case 
reported of breast cancer related to Agent Orange.  
Certainly soft tissue sarcomas and various other 
neoplasms have been associated with exposure to 
herbicides or Agent Orange.

        ...

The Appellant's left breast mucinous colloid 
adenocarcinoma diagnosed in January 2004 is at 
least as likely as not likely related to Agent 
Orange exposure.  Suspect genetic factors is one of 
the causative factors in breast cancer development, 
as well as various other factors not well proven 
scientifically.  Certainly, genetics and 
environmental factors play a role in causation of 
neoplasms. 

In light of the apparent contradiction in the October 2007 
VHA opinion, in February 2008, the Board sought clarification 
from the VA oncologist.  In a March 2008 letter, the VA 
oncologist clarified that 

There are many etiologic factors for causation of 
breast cancer development, some known and some 
unknown.  Suspect genetic factors is one of the 
causative factors in breast cancer development, as 
well as various other factors not well proven 
scientifically.  Certainly, genetic and 
environmental factors play key roles in causation 
of neoplasms such as breast cancer. 

As per Medline search, there has not been any case 
reported of breast cancer related to Agent Orange.  
Certainly soft tissue sarcomas and various other 
neoplasms have been associated with exposure to 
herbicides or Agent Orange.

The Appellant's case was reviewed in great detail.  
The Appellant's left breast mucinous adenocarcinoma 
diagnosed in January 2004 is less likely as not 
(less than 50/50 probability) caused by or the 
result of Agent Orange exposure.  

Based on the case review claims folder and all 
pertinent records that were provided to me, the 
likelihood that the Appellant's mucinous 
adenocarcinoma of the left breast is less likely as 
not (less than 50/50 probability) caused by or as a 
result of Agent Orange exposure.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2007).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The enumerated diseases do not include breast 
cancer, such as the veteran's left mucinous adenocarcinoma.  
See 38 C.F.R. § 3.309(e) (2007).  

Based on a report from the National Academy of Sciences 
(NAS), the Secretary of VA has determined that there is 
insufficient or inadequate evidence of an association between 
exposure to herbicides and breast cancer to warrant a 
presumption of service connection.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2007).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, Derwinski, 1 Vet. App. 
49, 54-55 (1990).


Analysis

The veteran contends that he developed breast cancer as a 
result of his exposure to Agent Orange in Vietnam.  

As discussed above, the veteran's service personnel records 
show that he served in the Republic of Vietnam during the 
Vietnam era.  It is therefore legally presumed that he was 
exposed to Agent Orange in Vietnam, in the absence of 
affirmative evidence to the contrary.  38 C.F.R. §§ 
3.307(a)(6).  However, because breast cancer (mucinous 
adenocarcinoma) is not among the disabilities listed in 38 
C.F.R. § 3.309(e), presumptive service due to Agent Orange 
exposure is not warranted.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for breast cancer on an 
alternative basis is warranted.  Brock, 10 Vet. App. at 160.

As discussed in detail above, however, there is no showing 
that the veteran had breast cancer during service, nor does 
the evidence show that breast cancer became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  In fact, the 
veteran was not diagnosed as having breast cancer until 
December 2003, approximately than 34 years after his 
separation from active service.  The veteran does not argue 
otherwise.

Although the record shows that the veteran's breast cancer 
was not present in service or for many years thereafter, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the veteran's 
breast cancer and any incident of service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the record contains no probative 
evidence of a link between the veteran's breast cancer and 
his active service or any incident therein, including 
exposure to Agent Orange.  In fact, as discussed above, a VA 
oncologist reviewed the record and concluded that it was not 
at least as likely as not that the veteran's breast cancer is 
causally related to the veteran's active service or any 
incident therein, including exposure to Agent Orange.  

The Board finds that the VA medical opinion discussed above 
is persuasive and assigns it great probative weight.  The 
opinion was rendered by an oncologist who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the veteran's contentions, gave a 
considered rationale for his opinion, and based such opinion 
on a review of the pertinent medical records in the veteran's 
claims folder as well as the available medical literature.  
In addition, the record contains no contradictory medical 
opinion.

The Board recognizes the veteran's belief that his breast 
cancer is related to his exposure to Agent Orange in Vietnam.  
Nevertheless, because the veteran has not been shown to have 
the professional expertise necessary to provide competent 
evidence regarding the relationship between his breast cancer 
and his military service, his opinion is not probative.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that the veteran's breast cancer was not present during 
service or for many years thereafter, nor is it causally 
related to his active service or any incident therein, 
including presumed exposure to Agent Orange.  For these 
reasons, the preponderance of the evidence is against the 
claim of entitlement to service connection for breast cancer 
and therefore the claim must be denied.


ORDER

Entitlement to service connection for breast cancer is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


